Title: From John Adams to Joseph Bradley Varnum, 7 December 1812
From: Adams, John
To: Varnum, Joseph Bradley



Dear Sir
Quincy Decr. 7. 1812

I thank you for your favour of the 23 Novr. I am very Sensible that “many wise and good Men,” have thought that the restrictive System would have procured Us Justice. But perhaps they were too wise and too good to know the virtue of the People was not Such as to Submit to it. Of all People in the Universe, those of the U.S. are the worst qualified  to bear Privations, unless supported under them by a Sense of Duty or a Sense of Glory. I know not what Power could compell this Nation to live upon Oatmeal and Potatoes and cold Water.
But my present design is not to discuss old questions, nor any questions of general Interest, any farther than One Individual is connected with the Publick.
Dr Waterhouse is an injured Man. You know, the Influence of a certain System of Politicks and a certain Circle of Gentlemen, over Science Litterature and Taste, in our University, in our Accademy of A. & S. our Agricultural, Historical, Medical Societies. Waterhouse has run the Gauntlet of Persecution till he is arrived I fear at the End.
I know not how the Sec. at War Stands affected. There has been some misunderstanding with the Govt. I have never investigated it.
Waterhouse is an ingenious, learned Man. There is no more elegant Pen. No Man has higher Merit; and is as amiable as meritorious. I wish to know whether any Thing can be done for him with the Government. He knows not that I have any Such Thoughts. You may make Use at your discretion of this Letter. The Public will be justly reproachable if this Man is Suffered to be trampled under foot. I wish you would converse with The President on his Subject.
I have the Honour to be, respectfully yours

John Adams